internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-138761-01 date june re legend father mother daughter trust trust date date child child child trustee trustee trustee corporate trustee corporate trustee county court state state statute state statute dear this is in response to your date letter and other correspondence requesting a ruling concerning the income and generation-skipping_transfer_tax consequences of the proposed merger and division of two trusts you have requested the following rulings plr-138761-01 the proposed merger of trust into trust followed immediately by the division of the combined trust into the new trusts will not violate the transition_rules under section b a of the tax_reform_act_of_1986 and thus the new trusts will continue to be exempt from the generation-skipping_transfer gst tax the proposed merger of trust into trust followed immediately by the division of the combined trust into the new trusts will not be considered a sale exchange or other taxable disposition of property and will not cause trust trust the combined trust the new trusts or the beneficiaries thereof to realize a gain_or_loss for purposes of sec_1001 of the internal_revenue_code the facts submitted are as follows father and mother executed trust on date for the benefit of daughter father executed trust on date for the benefit of daughter both trusts to be known collectively as the original trusts were irrevocable on the date of execution before date the two trusts are basically identical except as to the identity of the donor and the differences outlined below sec_2 of each trust provides that the trustee is authorized to make payments of net_income and or corpus to or for the benefit of daughter and any one or more of daughter’s issue sec_3_1 of trust provides that the trust will terminate on the death of the last to die of donors and daughter sec_3_1 of trust provides that the trust will terminate upon the death of daughter sec_3_2 of each trust provides that upon termination of the trust the corpus of the trust shall be distributed among the issue of the donor s in such proportions and upon such terms as daughter shall appoint in her will by making specific reference to this special_power_of_appointment sec_3_3 of each trust provides that if daughter fails to exercise her special testamentary_power_of_appointment then upon the termination of the trust the corpus will be distributed among daughter’s issue per stirpes or if daughter has no issue then living per stirpes among the issue of the donor s the share of any beneficiary of the unappointed corpus of the trusts who has not attained the age of thirty years will not be distributed to him or her but will be retained in a separate trust by the trustee until the distributee attains the age of thirty sec_3_4 of each trust provides that the separate trust provided in sec_3_3 shall terminate at the earliest of the following dates i the date that the beneficiary attains the age of thirty ii the date of death of the beneficiary or iii years after the death of the last survivor of the donors’ issue who were living on the date that the trust plr-138761-01 was executed upon termination the entire corpus of the separate trust shall be distributed to the beneficiary unless the beneficiary dies before attaining the age of thirty sec_3_4 of trust provides that if the beneficiary of the separate trust dies before attaining the age of thirty the corpus of the trust will be distributed among beneficiary’s issue per stirpes or if beneficiary has no issue then living among the issue of daughter per stirpes or if daughter has no issue then living to the issue of donors sec_3_4 of trust provides that if the beneficiary of the separate trust dies before attaining the age of thirty the corpus of that trust should be distributed to whomever the beneficiary appointed by general_power_of_appointment in her will if the beneficiary fails to exercise the power_of_appointment the corpus shall be distributed among the issue of the beneficiary per stirpes or if the beneficiary has no living issue then to the beneficiary’s heirs at law sec_4 of each trust provides that trustee trustee and trustee shall be the original trustees of each trust in the event of the death resignation or inability to act on the part of any of the trustees the remaining two shall appoint a successor trustee so that at all times there shall be three trustees in the event of a complete vacancy in the trusteeship of any trust herein created the donors nominate and appoint corporate trustee its successors and assigns as trustee father and mother died survived by daughter and daughter’s three children child child and child corporate trustee a successor to corporate trustee serves as the trustee of both trusts currently the trustee is distributing the income from both trusts equally to the three children of daughter child child and child reside in different parts of the country and have distinct investment objectives and distribution needs the trustee of the original trusts proposes to merge the two trusts and then to immediately divide the combined trust pro_rata into three equal trusts new trusts this division is proposed in order to separate the interests of each of daughter’s three children and their respective families each new trust will be for the benefit of daughter a designated child and the issue of the designated child the proposed terms for each of the new trusts are substantially identical to the terms of trust and trust the trustees of each of the new trusts are authorized to make payments of income and corpus to or directly for the benefit of the beneficiaries each new trust will terminate at the death of daughter the corpus shall be distributed to the designated child and designated child’s issue as daughter shall appoint by making reference to a special_power_of_appointment in her will if the designated child dies without issue daughter may appoint the corpus to her other issue if daughter fails to exercise her power_of_appointment the corpus will pass to the designated child in fee simple if the designated child survives daughter or if not to designated child’s living issue per stirpes or if none to daughter’s living issue per stirpes or if none to donor’s living issue per stirpes the share of any distributee who has not attained the age of thirty will be held in a separate trust until the distributee plr-138761-01 attains the age of thirty if the distributee dies before attaining the age of thirty the corpus of that trust should be distributed to whomever the distributee appointed by general_power_of_appointment if the distributee failed to exercise the power_of_appointment the corpus shall be distributed among the issue of the beneficiary per stirpes or if the beneficiary has no living issue then to the donor’s living issue corporate trustee will serve as the initial trustee for each of the new trusts daughter will be given a power to remove the trustee of each of the new trusts in favor of another corporate trustee upon daughter’s death each succeeding primary income_beneficiary will have a similar removal power state statute provides that a trustee has the power to perform without court authorization every act which a prudent man would perform for the purposes of the trust state statute provides that a court of competent jurisdiction has the power to relieve a trustee from any restrictions on his power that would otherwise be placed upon him by the trust or by state’s trust law the trustees petitioned county court for approval of the merger and division law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer the term generation-skipping_transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial plr-138761-01 interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter sec_26_2601-1 example illustrates a situation where two trusts with identical terms that were exempt from the gst were merged with the approval of the appropriate local court under the facts presented the merger of the two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the merger and the merger does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trusts accordingly the merged trust will not be subject_to the provisions of chapter sec_26_2601-1 example illustrates a modification of a_trust that decreases the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter for purposes of the present case it is represented that no additions actual or constructive have been made to the original trusts after date the proposed merger of trust and trust followed immediately by division of the combined trust into three new trusts will not result in a shift of any beneficial_interest in trust trust the combined trust or the new trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed merger and subsequent division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust and trust plr-138761-01 accordingly based on the facts submitted and representations made we conclude that the proposed merger of trust into trust followed immediately by the division of the combined trust into the new trusts will not violate the transition_rules under section b a of the act and the new trusts will continue to be exempt from the gst tax ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests and extinguish their survivorship interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of the original trusts will be allocated among the three new trusts in a pro_rata manner and each new trust will receive its proportionate part of each of the assets of the original trusts accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trusts plr-138761-01 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of the three new trusts will not differ materially from their interests in the original trusts the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since the original trusts are to be partitioned but all other provisions of the original trusts will remain substantially identical thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore the merger of trust into trust and the subsequent pro_rata division of the merged trust into three new trusts will not constitute a sale exchange or other taxable disposition of the assets under sec_1001 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and the other authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-138761-01 the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner assistant to branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
